 SECOND AMENDMENT
TO THE
 MCINTOSH STATE BANK
DIRECTOR RETIREMENT AGREEMENT
DATED DECEMBER 19, 2002
AND AMENDED JANUARY 9, 2007
FOR
 WILLIAM T. WEBB




THIS SECOND AMENDMENT is adopted this 30th day of November, 2008, by and between
MCINTOSH STATE BANK, a state-chartered commercial bank located in Jackson,
Georgia (the “Company”), and WILLIAM T. WEBB (the “Director”).


The Company and the Director executed the DIRECTOR RETIREMENT AGREEMENT on
December 19, 2002 effective as of January 1, 2003, and executed a First
Amendment on January 9, 2007 (the “Agreement”).


The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue
Code.  Therefore, the following changes shall be made:


Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:


1.1
“Change of Control” means a change in the ownership or effective control of the
Company or any entity which is the majority shareholder of the Company, or in
the ownership of a substantial portion of the assets of the Company or any
entity which is the majority shareholder of the Company, as such change is
defined in Section 409A of the Code and regulations thereunder.



Sections 2.3, 2.3.1 and 2.3.2 of the Agreement shall be deleted in their
entirety and replaced by the following:


2.3
Change of Control Benefit.  Upon a Change in Control, the Company shall pay to
the Director the benefit described in this Section 2.3 in lieu of any other
benefit under this Agreement.



2.3.1
Amount of Benefit.  The annual benefit under this Section 2.3 is the Change of
Control Annual Benefit set forth in Schedule A for the Plan Year ending
immediately prior to the date of the Change in Control occurs, determined by
vesting the Director in the projected Normal Retirement Benefit described in
Section 2.1.1.



2.3.2
Payment of Benefit.  The Company shall pay the annual benefit amount to the
Director in twelve (12) equal monthly installments commencing with the month
following a Change of Control, payable to the Director for a period of ten (10)
years.





IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
Second Amendment.


Director:                                                                           MCINTOSH
STATE BANK




  /s/  William T. Webb                                                   
By /s/  William K. Malone
WILLIAM T. WEBB                                                    
Title   Chief Executive Officer


 

